DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The present claims are directed to chewing gum, wherein the new claims 21-26 are directed to method claims.  
The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as by the process of Cavalier relative to that outlined in the claims.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search; and
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claims 1, 4-6, 15 and 18-20 are under consideration. 
The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1, 4-6, 8, 15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of United States Application Publication No. 2001/0021373 (ZYCK) in view of WO 2006/087312 .  United States Patent Application Publication No. 2008/0131506 (CAVALIER) is the U.S. equivalent of WO 2006/087312 and relied upon in this rejection. 
Claim 1 is directed to a chewing gum comprising: 
a solid core with a gum base is about 15-80 wt% of the core;
an outer coating; and
and at least one sub-layer between the core and the outer coating, the sub-layer comprising a particulate material for controlled release of one or more active ingredients, excluding nicotine, from the chewing gum, the one or more active ingredients comprising a flavoring agent, the particulate material comprising the one or more active ingredients reversibly absorbed into and/or adsorbed onto modified calcium carbonate before the particulate material is incorporated into the chewing gum, the modified calcium carbonate having a BET specific surface area of 30 to 80 m2/g as measured in accordance with ISO 9277, wherein the modified calcium carbonate is natural calcium carbonate treated with one or more medium-strong to strong sources of H30+ ions and gaseous CO2 at a molar quantity of 0.1 to 2 moles of medium-strong to strong sources of H30+ ions relative to the number of moles of calcium carbonate, wherein the medium-strong to strong sources of H30+ ions is selected from the group consisting of H2SO4, HSO4', H3PO4
As to claim 1, ZYCK teaches a method of making coated chewing gums.  An insoluble gum base is provided that can make up approximately 5% to about 95% by weight of the chewing gum [0037]. This substantially overlaps the claimed range of 15-80%. 
Multiple coatings can then be added to form a sub-layer and outer layer [0064]. 
ZYCK does teach that a calcium carbonate [0028] can be added to the coating along with an active ingredient such as an acid blocker and flavor [0022] – [0023].  
Thus, ZYCK establishes that is desirable to use calcium carbonate mixed with flavor in the coating [0028]. 
It was know that when calcium carbonate is added to a gum formulation separate from the gum base, calcium carbonate becomes intimately mixed with the base during chewing and also releases slowly. However, when calcium carbonate is used in the coating of the chewing gum, it does become quickly available in the oral cavity [0027].  Thus, ZYCK teaches that calcium carbonate releases in the oral activity and even how to control that release.
As to the active ingredient, the dosage level of acid blocker used in a preferred coated chewing gum product will vary depending on the acid blocker used. In general, the level of acid blocker will be up to 200 mg, per piece of gum product. This level of acid blocker would also be used if calcium carbonate or another neutralizing antacid is included in the gum coating. The level of calcium carbonate in the gum coating will be about 250 to 800 mg [0024].  Thus, when larger amounts of acid blocker are provided, the ratio would be 1.25 to 1:4 and overlap the claimed amount. 
While ZYCK does disclose the use of a calcium carbonate and flavors in sublayers of chewing gums, ZYWCK does not indicate that an active ingredient/flavor can be absorbed onto the  calcium carbonate having the claimed properties.  
CAVALIER discloses a method of making composition that allows for the prolonged release of an active ingredient by mixing the active ingredient and calcium carbonate so that the active ingredient can synthetic calcium carbonate [0011].  Paragraph [0012] the synthetic calcium carbonate can be obtained via any means. This includes precipitation of calcium carbonate starting from milk of lime with carbon dioxide (carbonation process).  In paragraph [0023], the calcium has a BET specific surface area of greater than or equal to 0.1 m2/g but less than 100 m2/g. The BET specific surface area is measured according to the standard ISO 9277-1995. The ranges for the properties taught by CAVALIER significantly overlap those claimed.
The manner in which the calcium carbonate is obtained has been given limited patentable weight (e.g., the type of ions and gaseous CO2 used).  The pretreatment steps, acid treatment and how the calcium carbonate is precipitated are product-by-process recitations that do not provide a structural difference from the claimed invention.  Indeed, this is evidenced by the fact that the ranges for the properties taught by CAVALIER significantly overlap those claimed.  Moreover, there is no indication to the extent of the treatment or even if it had an effect on the calcium carbonate.    “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claims certainly do not recite and there is no evidence to suggest that the claimed process steps and pretreatments result in a structural difference between the claimed calcium carbonate and that of CAVALIER.  Thus the product of the prior art is considered the same or obvious to the product as claimed.
It would have been obvious to one skilled in the art to absorb an  active ingredient/flavor of ZYCK  on the calcium carbonate of CAVALIER, as CAVALIER teaches that calcium carbonate with the claimed properties allow for the prolonged release of active ingredients (i.e., e.g., potentially a flavor).    
Claim 4 recites that the average grain diameter of the calcium carbonate so modified is between 50 and 0.1 microns [0031].
ZYCK teaches that the calcium carbonate can be about 5 microns which fall within the claimed range. 
Claim 5 recites the weight of dried calcium carbonate so modified is increased by at least 1 % by weight at a relative humidity of 95 % at 25 degree Celsius compared to a relative humidity of 0 %.
Claim 6 recites the powder flow of the calcium carbonate so modified is higher than the powder flow of calcium carbonate with a BET specific surface area below 15 m2/g, as measured in accordance with ISO 9277.
As to claims 5 and 6, the calcium carbonate of CAVALIER would have the same properties as those claimed as it the same material of the same size and specific surface area, as claimed.
Claim 15 recites that the calcium carbonate is modified by pretreating calcium carbonate with H3PO4 and gaseous CO2. CAVALIER discloses that the calcium carbonate may be natural or synthetic calcium carbonate [0011]-[0012].  Paragraph [0012] the synthetic calcium carbonate can be obtained via any means. This includes precipitation of calcium carbonate starting from milk of lime with carbon dioxide (carbonation process.   However, as noted above, the manner in which the calcium carbonate is obtained has been given limited patentable weight (e.g., the type of ions and gaseous CO2 used).  The pretreatment steps, acid treatment and how the calcium carbonate is precipitated are product-by-process recitations that do not provide a structural difference from the prior art.  Indeed, this is evidenced by the fact that the ranges for the properties taught by CAVALIER significantly overlap those claimed.  Moreover, there is no indication to the extent of the treatment or even if it had an effect on the calcium carbonate.    “[E]ven though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claims certainly do not recite and there is no evidence to suggest that the claimed process steps and pretreatments result in a structural difference between the claimed calcium carbonate and that of CAVALIER, thus the product of the prior art is considered the same or obvious to the product as claimed.
Claim 18 recites the flavoring agent has a flavor that is different than the flavor of the core of the chewing gum.
As to claim 19, ZYCK teaches at [0036] that flavors can be added in the core.  At [0071]-[0072] and [0075], it is taught that flavors can be added in the coatings.  In addition, ZYCK teaches that one skilled in the art would take into consideration the volatility of the flavor when incorporating the flavor.  For example, fruit flavors would not be used in coatings as they are volatile [0072].  It would have been obvious to include water-insoluble flavorings in the core and insoluble flavors in the coatings. 
Claim 19 recites a chewing gum comprising: a solid core, wherein a gum base is about 15-80 wt% of the core; an outer coating; and at least one sub-layer between the core and the outer coating, the sub-layer comprising a particulate material for controlled release of one or more active ingredients, excluding nicotine, from the chewing gum, the one or more active ingredients comprising a flavoring agent, the particulate material comprising the one or more active ingredients reversibly absorbed into and/or adsorbed onto modified calcium carbonate before the particulate material is incorporated into the chewing gum, the calcium carbonate modified to have a BET specific surface area of 30 to 80 m2/g as measured in accordance with ISO 9277, wherein the weight ratio of the one or more active ingredients to the modified calcium carbonate is 1:1 to 1:2.
As to claim 19, ZYCK teaches a method of making coated chewing gums.  An insoluble gum base is provided that can make up approximately 5% to about 95% by weight of the chewing gum [0037]. This encompasses the claimed range of 15-80%. 
Multiple coatings can then be added to form a sub-layer and outer layer [0064]. 
ZYCK does teach that a calcium carbonate [0028] can be added to the coating along with an active ingredient such as an acid blocker and flavor [0022].  
The dosage level of acid blocker used in a preferred coated chewing gum product will vary depending on the acid blocker used. In general, the level of acid blocker will be up to 200 mg, per piece of gum product. This level of acid blocker would also be used if calcium carbonate or another neutralizing antacid is included in the gum coating. The level of calcium carbonate in the gum coating will be about 250 to 800 mg [0024].  Thus, when larger am amounts of acid blocker are provided, the ratio would be 1.25 to 1:4 and overlap the claimed amount. 
While ZYCK does disclose the use of a calcium carbonate and active ingredients/flavors in sublayers of chewing gums, ZYWCK does not indicate that an active ingredient/flavor can be absorbed on the calcium carbonate. 
CAVALIER discloses a method of making composition that allows for the prolonged release of an active ingredient by mixing the active ingredient and calcium carbonate so that the active ingredient can be absorbed onto the calcium carbonate [0047]-[0049].  The calcium carbonate may be natural or synthetic calcium carbonate [0011].  Paragraph [0012] the synthetic calcium carbonate can be obtained via any means. This includes precipitation of calcium carbonate starting from milk of lime with carbon dioxide (carbonation process).  In paragraph [0023], the calcium has a BET specific surface area of greater than or equal to 0.1 m2/g but less than 100 m2
It would have been obvious to one skilled in the art to absorb an  active ingredient/flavor on the calcium carbonate of CAVALIER, as CAVALIER teaches that calcium carbonate with the claimed properties allow for the prolonged release of active ingredients.   This would allow one skilled in the art to further optimize the release and dissolution rates of the ingredients. 
Claim 20 recites that the gum base is at least about 40 wt% of the core. 
ZYCK teaches a method of making coated chewing gums.  An insoluble gum base is provided that can make up approximately 5% to about 95% by weight of the chewing gum [0037].
	
Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the claims are directed to chewing gum comprising modified calcium carbonate (MCC), as claimed, is not precipitated calcium carbonate (PCC) as described in Zyck alone or in combination with Cavalier.  
In doing so, the applicant argues that the application clearly explains how PCC is prepared differently from MCC and cites to paragraph [0041]-[0042], [0074] and Examples 2-6 in support of tis position. 
However, the manner in which the calcium carbonate is made is a product-by-process recitation.  CAVALIER discloses a method of making composition that allows for the prolonged release of an active ingredient by mixing the active ingredient and calcium carbonate so that the active ingredient can be absorbed onto the calcium carbonate [0047]-[0049].  The calcium carbonate may be natural or synthetic calcium carbonate [0011].  Paragraph [0012] the synthetic calcium carbonate can be obtained via any means. This includes precipitation of calcium carbonate starting from milk of lime with carbon dioxide (carbonation process).  In paragraph [0023], the calcium has a BET specific surface area of greater than 2/g but less than 100 m2/g. The BET specific surface area is measured according to the standard ISO 9277-1995. The ranges for the properties taught by CAVALIER encompass those claimed. there is no indication to the extent of the treatment or even if it had an effect on the calcium carbonate.    “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The claims certainly do not recite and there is no evidence to suggest that the claimed process steps and pretreatments result in a structural difference between the claimed calcium carbonate and that of CAVALIER.  Applicant’s process of modifying the calcium carbonate is set forth on pg. 11, lines 15-22.  An overview of this process is also provided in the Declaration of November 20, 2018.   The declaration shows that the calcium carbonate is modified in that it is surface area is modified so to provide great porosity and surface area. This specification and claimed manifestation of this is the BET specific surface area of 30 to 80m2/g . The specific surface determined by BET relates to the total surface area (reactive surface) as all porous structures adsorb the small gas molecules. However, as noted above, the prior art of Cavalier has a BET specific surface area of greater than or equal to 0.1 m2/g but less than 100 m2/g [0023].
The BET specific surface area was measured according to the standard ISO 9277-1995 for both the prior art and application. Thus, the specific surface area is even measured by the same standards. 

Thus, the product of the prior art is considered the same or obvious to the product as claimed.
Indeed, applicant is clear that the process steps differ but does not point out how the claimed calcium carbonate is structurally different from CAVALIER. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-15153149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                                                                                                                                                                                         /DONALD R SPAMER/Primary Examiner, Art Unit 1799